Case 18-01011         Doc 429     Filed 06/11/20 Entered 06/11/20 13:29:00            Desc Main
                                   Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

                                                )
In re:                                          )                     Chapter 7
                                                )                     Case No. 16-10236-MSH
BLAST FITNESS GROUP, LLC,                       )
                                                )
                 Debtor.                        )
                                                )
                                                )
GARY W. CRUICKSHANK,                            )
CHAPTER 7 TRUSTEE OF THE                        )
ESTATE OF BLAST FITNESS GROUP,                  )                     Adversary Proceeding
LLC,                                            )                     No. 18-01011
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )
                                                )
HAROLD R. DIXON et al.,                         )
                                                )
                 Defendants.                    )
                                                )

                                      PRETRIAL ORDER

     1. The Court enters this order in an effort to expedite the disposition of this matter,
        discourage wasteful pretrial activities and improve the quality of the trial through
        thorough preparation. The parties are strongly urged to consider resolving their dispute
        by mediation.

     2. The parties have filed a Rule 26(f) certification and report (ECF No. 421), which includes
        a proposed discovery plan and schedule. To the extent that the parties’ discovery
        plan is inconsistent with the deadlines set forth below, they must file a motion
        seeking to approve any changes to the deadlines.

         (A)    By June 22, 2020, the parties shall file a supplemental Rule 26(f) certification
                and report to provide the following:

                 (i) a statement that the parties have complied with the automatic disclosure
                     provisions of Rule 26(a)(1) and (2) or an explanation as to why the parties
                     have not yet complied, as well as a description of what actions the parties
                     are taking to comply with Rule 26(a)(1) and (2); and



                                                    1
Case 18-01011     Doc 429      Filed 06/11/20 Entered 06/11/20 13:29:00            Desc Main
                                Document     Page 2 of 5



             (ii) an estimated length of trial.

    (B)     The parties are under a duty to preserve evidence, including electronically stored
            information (“ESI”) relevant to the issues raised by the pleadings. In their Rule
            26(f) certification and report, the parties indicate that they have agreed on an ESI
            plan (ECF No. 421, ¶ 3.b.).

 3. In accordance with the parties’ discovery plan and schedule, fact discovery shall be
    completed by December 1, 2020, and expert discovery shall be completed by May 3,
    2020, unless the Court, upon appropriate motion, alters the time and manner of discovery.
    The parties have also agreed to the interim discovery deadlines listed below.
             Discovery Procedure                       Deadline
             serve initial document requests           June 1, 2020
             serve deposition notices                  November 2, 2020
             serve expert reports                      February 1, 2021
             serve rebuttal expert reports             April 1, 2021

    (A)     Discovery in this proceeding shall be proportional to the issues presented in the
            case. See Fed. R. Civ. P. 26(b)(1), (g). The parties and counsel shall cooperate
            during all aspects of discovery.

    (B)     No discovery-related motion may be filed unless the moving party has attempted,
            in good faith, to resolve the dispute informally, and, in the event a consensual
            resolution cannot be reached, has requested a pre-motion discovery conference
            with the Court to attempt to resolve the dispute. See Fed. R. Civ. P.
            16(b)(3)(B)(v). A party seeking a pre-motion discovery conference with the
            Court shall file a request for scheduling of a discovery conference, which shall
            include a summary of the dispute and the parties’ efforts to resolve it informally
            and which shall not contain argument. No response to a request for a discovery
            conference may be filed without leave of court. In the event the Court is required
            to take action on a discovery motion, the successful party may be awarded the
            fees and costs in connection with the discovery motion to be paid by the
            unsuccessful party or its counsel as the circumstances may warrant.

    (C)     Counsel are reminded that, per MLBR 7026-1(c), all discovery motions must be
            accompanied by a certification that the moving party has made a reasonable good
            faith effort to reach an agreement with the opposing party on the matter that is the
            subject of the motion.

 4. The parties are ordered to file by June 8, 2021, a Joint Pretrial Memorandum signed by
    all counsel and unrepresented parties, which shall supersede the pleadings to the extent of
    any inconsistencies and govern the course of the trial and which shall set forth the
    following:

                                               2
Case 18-01011   Doc 429      Filed 06/11/20 Entered 06/11/20 13:29:00               Desc Main
                              Document     Page 3 of 5



    (A)   A statement as to the Court’s jurisdiction as to each count of the complaint (or
          amended complaint, if applicable) and a statement as to whether the parties
          consent to the entry of a final order on each count by this Court.

    (B)   In the event any party has demanded a jury trial, the parties shall include:

           (i) a statement by each party demanding a jury trial as to the specific counts to
               which the jury demand applies;

          (ii) a statement by each party, pro or con, as to the legal authority for the right to
               a jury trial; and

          (iii) a statement as to whether all parties consent to the bankruptcy court’s
                conducting a jury trial.

    (C)   The name, address and telephone number of each witness, separately identifying
          those whom each party expects to present and those whom each party may call if
          the need arises, together with any objection to the witness.

    (D)   A list of witnesses whose testimony is expected to be presented by means of a
          deposition and, if taken stenographically, a transcript of the pertinent portions of
          the deposition testimony, together with any objection to such testimony.

    (E)   A list of witnesses intended to be called as experts, together with any statement
          objecting to their qualification.

    (F)   An appropriate identification of each document or other exhibit, other than those
          to be used for impeachment, in the sequence in which they will be offered,
          including summaries of other evidence, separately identifying those exhibits
          which each party expects to offer and those which each party may offer if the
          need arises.

           (i) Parties shall bring sufficient copies of all exhibits to Court for trial so that a
               copy is available for the Judge, the Courtroom Deputy, the Law Clerk, the
               witness, and all counsel. Exhibits shall be assembled in notebooks tabbed
               with appropriate exhibit numbers and shall be available at the
               commencement of trial.

          (ii) Judge Hoffman’s Courtroom is equipped with an electronic evidence
               presentation system for your ease and convenience in displaying trial
               exhibits. We invite all attorneys to make use of this equipment. For the
               particulars and a demonstration, please contact Courtroom Deputy Regina
               Brooks at Regina_Brooks@mab.uscourts.gov or (617) 748-5337.

    (G)   A statement confirming that the parties have exchanged copies of the exhibits.


                                             3
Case 18-01011      Doc 429     Filed 06/11/20 Entered 06/11/20 13:29:00             Desc Main
                                Document     Page 4 of 5



    (H)     A statement of any objection, together with the grounds therefor, reserve as to the
            admissibility of a deposition designated by another party and/or the admissibility
            of documents or exhibits. Objections not so disclosed, other than objections
            under Rules 402 and 403 of the Federal Rules of Evidence, shall be deemed to
            have been waived unless excused by the Court for good cause shown.

    (I)     A statement indicating the parties’ position on attempting to resolve their dispute
            by mediation. In the event that parties agree to mediation, the Court will
            liberally consider any motion to postpone the trial to accommodate mediation.

    (J)     Facts which are admitted and which require no proof.

    (K)     The issues of fact which remain to be litigated (evidence at trial shall be limited to
            these issues).

    (L)     The issues of law to be determined.

    (M)     A brief statement summarizing each plaintiff’s case.

    (N)     A brief statement summarizing each defendant’s case.

    (O)     A statement acknowledging that the Joint Pretrial Memorandum supersedes the
            pleadings in the case to the extent of any inconsistencies and governs the course
            of the trial.

    (P)     Any revisions of the estimated length of trial since the filing of the report under
            paragraph 2(A)(ii) above.

 5. Counsel may, but need not, file trial briefs, which shall be filed seven (7) days prior to
    trial. Counsel may be required to submit proposed findings of fact and conclusions of
    law after the trial concludes.

 6. The Court may schedule status and pretrial conferences before the filing of the Joint
    Pretrial Memorandum. The Court may schedule a pretrial conference or trial after the
    filing of the Joint Pretrial Memorandum.

 7. In the very rare instance when, despite the parties’ conscientious and good faith efforts,
    the parties cannot agree on a Joint Pretrial Memorandum, then each shall file, by the date
    for the filing of the Joint Pretrial Memorandum, a separate Pretrial Memorandum that
    conforms to the requirements set forth in this order which shall include a statement
    setting forth a compelling reason why a joint pretrial memorandum could not be filed.
    The parties shall also, nonetheless, file a Joint Pretrial Memorandum including as much
    of the required information set forth in this order as possible—even if they cannot agree
    on all portions and wish to file individual submissions with respect to the disputed
    portions.


                                              4
Case 18-01011      Doc 429      Filed 06/11/20 Entered 06/11/20 13:29:00            Desc Main
                                 Document     Page 5 of 5



  8. Any dispositive motions must be filed no less than seven (7) days prior to the date fixed
     for the filing of the Joint Pretrial Memorandum, or the relief sought in such motions shall
     be deemed to have been waived. In the event a party files a dispositive motion by this
     deadline, the date for filing the Joint Pretrial Memorandum shall be automatically
     extended. In the event the Court denies the motion, the Joint Pretrial Memorandum shall
     be due 30 days after entry of the Court’s order denying the motion.

  9. Failure to comply strictly with all the provisions of this order may result in the automatic
     entry of a dismissal or a default as the circumstances warrant. See Fed. R. Civ. P. 16;
     Fed. R. Bankr. P. 7016.


Dated: June 11, 2020                                               By the Court,




                                                                   Melvin S. Hoffman
                                                                   U.S. Bankruptcy Judge




                                               5
